On application for rehearing.
Spencer, J.
In the opinion heretofore rendered we perhaps were in error in saying that we would, under this rule of defendant against the purchaser and sheriff to set aside an adjudication, have to pass *93upon the validity of the original judgment under which the sale was made. The motion to dismiss the appeal is based upon the insufficiency of the amount involved.
Defendant, who is plaintiff in the rule, says and perhaps truly that the only thing involved is the ownership of the judgment of Fassnacht v. Howard, which was the thing sold. The value of that judgment is matter of fact, not of law. Appellant annexes his affidavit and swears it is worth over $500.
We have against his assertion the sworn statement of two appraisers who valued it at $300; and it was sold at public auction for $200. We take the rule to be that in the absence of other more satisfactory proof, the appellant’s oath as to value suffices, but surely when the record contains evidence more weighty and satisfactory, we are not obliged to take his oath as conclusive. Such a rule would fill this court with appeals, not properly cognizable by us.

Rehearing refused.